UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1133


YURI J. STOYANOV,

               Plaintiff – Appellant,

          v.

RAYMOND E. MABUS, Secretary of the Navy; CHARLES BEHRLE,
Individually and in his Official Capacity as the Head of
the Carderock Division, Naval Surface Warfare Center; GARY
M. JEBSEN, Individually and in his Official Capacity as the
Head of Code 70, Carderock Division, Naval Surface Warfare
Center; GERALD A. SMITH, Individually and in his Official
Capacity as the Deputy Head of Code 70, Carderock Division,
Naval Surface Warfare Center; KEVIN M. WILSON, Individually
and in his Official Capacity as the Head of Code 74,
Carderock Division, Naval Surface Warfare Center; JOHN C.
DAVIES, Individually and in his Official Capacity as the
Deputy Head of Code 74; BRUCE CROCK, Individually and in
his Official Capacity as the Head of Code 74, Carderock
Division,   Naval   Surface   Warfare   Center;  PAUL  SHANG,
Individually and in his Official Capacity as the Head of
Code   72,   Carderock   Division,    Naval  Surface  Warfare
Division; MATHEW CRAUN, Individually and in his Official
Capacity as the Head of Code 722, Carderock Division, Naval
Surface Warfare Center; M. KATHLEEN FOWLER, Individually
and in her Official Capacity as Administrative Officer Code
709, Carderock Division, Naval Surface Warfare Center;
DAVID CARON, Individually and in his Official Capacity as
Assistant Counsel Code 39, Carderock Division, Naval
Surface Warfare Center; KAREN EVANISH, Individually and in
her Official Capacity as Human Resources Specialist,

               Defendants – Appellees.
Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cv-01764-WDQ)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yuri J. Stoyanov, Appellant Pro Se.         John Walter Sippel, Jr.,
Assistant United States Attorney,          Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

           Yuri J. Stoyanov appeals the district court’s order

dismissing      his   claims    against      Defendants,     including   those

brought pursuant to Title VII of the Civil Rights Act of 1964,

as   amended,    42   U.S.C.   §§    2000e   to   2000e-17   (2006),   the   Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C.

§§ 621 to 634 (2006), and the Whistleblower Protection Act, 5

U.S.C. §§ 1214, 1221 and 2302 (2006).                 We have reviewed the

record and find no reversible error.              Accordingly, we affirm the

district court’s order.             See Stoyanov v. Mabus, No. 1:07-cv-

01764-WDQ (D. Md. Dec. 9, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                        3